Citation Nr: 1033675	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected seizure disorder with head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in October 2007, and before a Decision Review Officer 
sitting at the RO in January 2007.  Transcripts of these hearings 
are associated with the claims file.  
 
The Board observes that the Veteran's May 2009 statement and VA 
treatment evidence effectively raise a claim for service 
connection for a mood disorder secondary to the Veteran's 
service-connected seizure disorder.  Although a claim for service 
connection for depression was specifically adjudicated by the RO 
and not appealed, a claim for service connection for a mood 
disorder was not.  Therefore, the Board REFERS this claim to the 
RO for appropriate action.


FINDING OF FACT

Seizures with head trauma are manifested by no more than one 
grand mal or generalized seizure every two years and 
approximately four auras or complex partial seizures each year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for seizures 
with head trauma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 8910 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
January 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the 
January 2008 was to request that the Veteran identify all 
relevant VA and private treatment so those records could be 
obtained and to schedule the Veteran for a VA examination.  A 
review of the post- remand record shows that VA treatment records 
through January 2010 and private treatment records have been 
added to the claims file, with responses received from private 
providers from whom records are not available.  Additionally, a 
VA examination was conducted in May 2009.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the January 2008 remand, and that the Board may 
now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in September 2004, prior to the initial unfavorable AOJ 
decision issued in January 2005.  An additional VCAA letter was 
sent in March 2008.

In reviewing the Veteran's claims of entitlement to an increased 
rating evaluation, the Board observes that the VCAA notice issued 
in September 2004 informed the Veteran of the type of evidence 
necessary to establish an increased rating evaluation; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  

With regard to the notice with regard to disability ratings and 
effective dates, the Board observes that a March 2006 letter and 
March 2008 VCAA letter provided that information to the Veteran.  
Although this letter was untimely, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As a matter of law, a 
statement of the case (SOC) and supplemental SOC (SSOC) 
constitute "readjudication decisions" that comply with all due 
process requirements if preceded by adequate VCAA notice See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In 
this case, subsequent to the March 2006 letter, the Veteran's 
claim was readjudicated multiple times and SOCs and SSOCs were 
issued.  Therefore, the Board finds that the Veteran was provided 
with all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  VA treatment records and a March 2003 VA 
examination report were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Board observes 
that the Veteran applied for Social Security Administration (SSA) 
benefits, and was originally denied.  Multiple requests, dated in 
January 2006, June 2006, July 2006, and September 2006 were made 
by the RO to SSA for these records.  No reply, positive or 
negative, was received.  While the appeal was in Remand status, 
the Veteran submitted copies of records relevant to his 
application for these benefits and a December 2009 VA treatment 
record contains a note that the Veteran reported having been 
awarded SSA disability.  Under most circumstances, a remand would 
be in order to obtain any additional records associated with the 
award of SSA benefits.  However, the Board observes that the 
Veteran has expressed that the only information SSA had was 
copies of his military medical file and his VBA medical file, 
which he submitted to them.  He further indicated that VA should 
not delay adjudication of his appeal for further pursuit of SSA 
records.  In light of these facts, the Board determines that VA 
has satisfied its duty to assist with regard to SSA records.  

The Board sees that the Veteran submitted authorizations to 
release records to VA for Dr. JI, Dr. BF, and Dr. JH.  No 
response was received from these physicians.  However, a review 
of the record reveals that these physicians are on staff at the 
VA Medical Center in Chillicothe.  Therefore, their records are 
included in the VA treatment records acquired from that facility.  
Accordingly, the Board concludes that no further efforts need be 
made to obtain these records.  The Veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the reports 
they provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the appropriate 
disability rating.  Nothing suggests the examiner documented 
findings inconsistent or symptoms less severe than outlined 
elsewhere in the claims file.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected seizures with head trauma.  The Board 
has found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to this disability beyond that which is set out herein below.  In 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board also notes that the Court has held 
that staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
Board has considered the propriety of staged ratings in assessing 
the Veteran's service-connected disability.

The Veteran's service-connected seizures with head trauma is 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 8910 (2007).  The Veteran contends that 
his symptomology is worse than is contemplated under such rating, 
and that a higher rating should be assigned.  Specifically, he 
argues that he is unemployable because he is unable to drive due 
to his seizure disorder.  He also cites the side effects he 
experiences due to his seizure medication, such as drowsiness, 
fatigue, should be contemplated in his rating evaluation.
Under Diagnostic Code 8910, a 20 percent rating is assigned when 
there has been at least one major seizure in the last two years 
or at least 2 minor seizures in the last 6 months.  Assignment of 
a 40 percent rating is warranted when there is at least one major 
seizure in the last 6 months or 2 in the last year; or averaging 
at least 5 to 8 minor seizures weekly.  Assignment of a 60 
percent rating is warranted when there is an average of at least 
one major seizure in 4 months over the last year; or 9 to 10 
minor seizures per week.  An 80 percent evaluation is warranted 
when there is an average of at least one major seizure in 3 
months over the last year; or more than 10 minor seizures weekly.  
A 100 percent evaluation is warranted when there is an average of 
one major seizure per month over the last year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910. 

The Board finds that the Veteran's symptomology does not warrant 
a rating in excess of the 20 percent already assigned.  The 
relevant evidence is as follows.  

The Veteran was hospitalized in August 2004 for psychiatric 
treatment.  An August 2004 VA neurology consult states that the 
Veteran had last had a seizure on August 3, 2004.  That same 
record indicates that the Veteran's last generalized seizure was 
in 1996.  An April 2005 VA examination report reflect that he had 
had 4 seizures since August 2004.  A February 2006 VA treatment 
record reports that the Veteran's last known seizure was in 
November 2005, that in August 2005 he awoke to find he had bitten 
his tongue during sleep, and that in July 2005 he "froze" after 
coming inside on a hot day.  A March 2006 VA treatment record 
indicates that the Veteran reported his last generalized seizure 
as being in July 2005.  The same record reported a diagnosis of 
complex partial seizure disorder with secondary generalization, 
stable pattern of recurrent auras at 1 to 2 month intervals 
without generalized seizure since the summer of 2005.  

In July 2006, he reported that he had had no seizures since his 
last visit in February 2006.  A seizure in July 2006 is reported 
in an August 2006 record.  A January 2007 VA treatment record 
reports that the Veteran last experienced an aura or complex 
partial seizure in September 2006.  At his October 2007 hearing, 
the Veteran reported that he had a grand mal seizure in June 
2007; and October 2007 VA treatment record indicates that his 
medication was changed after that seizure.  Additionally, he 
testified that he had had two more aura or complex partial 
seizures in 2006 that were not properly documented.  

Treatment evidence received after the January 2008 remand 
reiterates the above; a June 2008 treatment note indicates that 
the Veteran not had any seizures, but was experiencing several 
side effects of a new medication.  His medication was changed, 
and a December 2008 VA treatment record states that he had had 
two auras since the change.  

He was afforded a VA examination in May 2009 at which the 
examiner documented the last seizure as occurring in December 
2008.  The examiner stated that the Veteran has minor partial 
complex seizures with decreased frequency since the last seizure 
in December 2008.

The Board observes that the rating criteria under Diagnostic Code 
8910 is focused on the frequency as much, if not more, than the 
type, of seizures the Veteran is experiencing.  After 
consideration of all evidence of record, and giving the benefit 
of the doubt to the Veteran, the Board finds that the Veteran has 
experienced no more than three grand mal, or generalized, 
seizures since 1995, to include one in 1996, one in the summer of 
2005, and one in June 2007.  With regard to auras or complex 
partial seizures, it appears that the Veteran suffered four in 
the nine months from August 2004 to April 2005; three in the nine 
months from July 2005 to March 2006; four in the eleven months 
between February 2006 and January 2007, one in July 2006, one in 
September 2006, and two undocumented; and two between June 2008 
and December 2008 after a medication change.  The Board notes 
that in a May 2009 statement, the Veteran indicated that he had 
had a partial seizure in October 2008, November, 2008, and two in 
June 2008, but not all of these seizures are noted in treatment 
records.  No seizures were documented in treatment records after 
December 2008.  

Based on this evidence, the Board finds that the Veteran is 
currently experiencing one grand mal or generalized seizure every 
two years and approximately four auras or complex partial 
seizures each year.  The type and frequency of the Veteran's 
seizure episodes does not exceed that contemplated in the 
currently assigned 20 percent rating.  A 40 percent rating is not 
warranted unless the Veteran has experienced a grand mal seizure 
in the last six months or two in the last year or is experiencing 
auras or complex partial seizures at a frequency of 5 to 8 per 
week.  The Board notes that the Veteran has claimed to have 
experienced a grand mal seizure on June 16, 2007.  However, one 
such seizure since August 2004 when the Veteran filed his claim 
does not demonstrate a permanent increase in severity to warrant 
a 40 percent rating or higher.  See Davis v. Principi, 273 F.3d 
1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Further, although the Board acknowledges the side effects the 
Veteran is experiencing due to his medication, the record 
reflects that the Veteran's medication has in the past been 
changed to alleviate side effects.  Thus, these side effects are 
not a manifestation of the seizure disorder itself, and further, 
are not permanent as they change with the medication prescribed.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 20 
percent for service-connected seizure disorder with head trauma.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  The Board notes that the Veteran 
has argued that he has been directed not to drive due to his 
seizure disorder.  An August 18, 2004 VA hospital record states 
that the Veteran's physician, Dr. BF had told him it was not good 
to drive until he saw a neurologist, but the same record reflects 
that Dr. BF was asked and said she did not suspend the Veteran's 
license.  A neurology consult the next day reports that the 
Veteran stated that his physician, Dr. BF, had asked him not to 
drive for 2 weeks.  The consultation report also states that he 
lost his last job at a restaurant because of financial burdens of 
the company.  Another August 2004 VA hospital record states that 
the Veteran's driving privileges have been revoked; however, the 
statement appears to reflect what the Veteran reported, as 
opposed an official revocation of his license.  An August 24, 
2004 note by a physician assistant indicates that the Veteran 
asked if he should continue to refrain from driving and that she 
recommended he do so.  She also stated that the neurologist did 
not provide a recommendation as to the Veteran's driving.  

At an April 2005 VA psychiatric examination, the Veteran stated 
that he had to quit his last job at a restaurant work because of 
his frequent seizures.  The examination report also states that 
he reported that he lost his license after a seizure episode and 
cannot drive, or therefore be employed.  At the May 2009 VA 
examination, the examiner also indicated that the Veteran could 
not drive, but the statement appears to be based on the Veteran's 
report.  Accordingly, although the Board sympathizes with the 
Veteran's situation and appreciates his concern about driving, 
the Board finds that the competent evidence does not disclose 
that the Veteran's driving privileges have been officially 
revoked for medical reasons or that such revocation is required 
by law.  Thus, the Board does not find the Veteran's limited 
transportation opportunities to suggest an exceptional picture of 
disability so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Both the subjective complaints and objective findings are 
contemplated by the schedular rating criteria.  Therefore, the 
Board concludes that referral for an extra-schedular rating is 
not warranted in this case.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran filed for a TDIU rating, and was denied in a February 
2006 rating decision.  He did not appeal.  Nevertheless, in light 
of the Court's decision in Rice, the VA must adjudicate that 
issue as part of the claim for an increased rating for the 
service-connected disability.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  

The Board observes that a total disability evaluation may be 
assigned where the schedular evaluation is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).  For purposes of calculating the 
percentage requirements of one 60 percent disability, or one 40 
percent disability, the following disabilities will be considered 
one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.

As of this decision, the Veteran is in receipt of a 20 percent 
rating at most for any one disability, with a combined rating of 
50 percent.  Thus, the Veteran does not meet the threshold 
criteria for a TDIU rating.  Further, as discussed above, the 
Board acknowledges the Veteran's argument about his 
unemployability due to not being able to drive, but does not find 
this factor to be a basis for contemplation of extra-schedular 
evaluation.  Therefore, the Board determines that further 
consideration of a TDIU rating in this case is not necessary.  


ORDER

A rating in excess of 20 percent for service-connected seizures 
with head trauma is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


